Case 1:18-cv-05949-KAM-VMS Document 1 Filed 10/24/18 Page 1 of 11 PageID #: 1




                                                                 5949
Case 1:18-cv-05949-KAM-VMS Document 1 Filed 10/24/18 Page 2 of 11 PageID #: 2


 fringe benefit contributions owed to employee fringe benefit trust funds and supplemental union

dues and political action committee payments owed to a labor organization based upon the

 breach of the terms and conditions of two (2) collective bargaining agreements.

                                         JURISDICTION

        2.      The subject matter jurisdiction of this Court is invoked pursuant to Sections 502

 and 515 of ERISA, 29 U.S.C. §§ 1132 and 1145, along with Section 301(c) of the LMRA, 29

 U.S.C. § 185(c).

        3.      Venue is properly laid in the Eastern District of New York pursuant to Section

 502(e)(2) of ERISA, 29 U.S.C. § 1132(e)(2) and Section 301(a) of the LMRA, 29 U.S.C. §

 185(a), in that, the Plaintiff Trust Funds are administered from an office, and Plaintiff LOCAL 15

 maintains its principal office, both at 44-40 11th Street located in Long Island City, County of

 Queens, State of New York.

                                          THE PARTIES

        4.      Plaintiffs LOCAL 15 TRUST FUNDS are joint trustee funds established by

 various trust indentures pursuant to Section 302 of the LMRA, 29 U.S.C. § 186.

        5.      JAMES T. CALLAHAN, THOMAS A. CALLAHAN, MICHAEL SALGO and

 DENISE M. RICHARDSON are Trustees of Plaintiffs LOCAL 15 TRUST FUNDS and are

 "fiduciaries" within the meaning of Section 3(21) of ERISA, 29 U.S.C. § I 002(21 ).

        6.      The LOCAL 15 ANNUITY FUND is an employee pension benefit plan within the

 meaning of Section 3(2) ofERISA, as amended, 29 U.S.C. § 1002(2) and established for the

 purpose of providing retirement income to eligible participants.

        7.      The LOCAL 15 WELFARE and APPRENTICESHIP SKILL IMPROVEMENT &

 SAFETY FUNDS are employee welfare benefit plans within the meaning of Section 3(1) of
Case 1:18-cv-05949-KAM-VMS Document 1 Filed 10/24/18 Page 3 of 11 PageID #: 3


ERISA, 29 U.S.C. § 1002(1) and established for the purpose of providing medical, medical

 reimbursement, vacation and skill improvement/training benefits to eligible participants.

        8.      Plaintiff LOCAL 15 TRUST FUNDS constitute multi-employer/employee benefit

 plans within the meaning of Sections 3(3) and 3(37) ofERISA, 29 U.S.C. §§ 1002(3) and (37).

        9.      Plaintiff CPF is ajoint trustee fund established by a trust indenture pursuant to

 Section 302 of the LMRA, 29 U.S.C. § 186 which maintains its principal place of business at

4115 Chesapeake Street, N.W. in Washington, DC.

        10.     MICHAEL A. CRABTREE is the Chief Executive Officer of Plaintiff CPF and is

 a "fiduciary" within the meaning of Section 3(21) of ERISA, 29 U.S.C. § 1002(21).

        11.     PlaintiffCPF is an employee pension benefit plan within the meaning of Section

 3(2) of ERISA, as amended, 29 U.S.C. § 1002(2} and established for the purpose of providing

 retirement income to eligible participants.

        12.     Plaintiff CPF constitutes a multi-employer/employee benefit plan within the

 meaning of Sections 3(3) and 3(37) ofERISA, 29 U.S.C. §§ 1002(3} and (37).

        13.     Plaintiff LOCAL 15 is a labor organization as defined in Section 2 of the LMRA,

 29 u.s.c. § 152.

        14.     THOMAS A. CALLAHAN is the President & Business Manager of Plaintiff

 LOCAL 15.

        15.     Upon infonnation and belief, Defendant CAP RENTS SUPPLY LLC ("CAP

 RENTS") was and still is a New York corporation with its principal place of business at 18-25

 43rd Street, Astoria, New York.

        16.     Upon infonnation and belief, Defendant CAP RENTS was and still is a foreign

 corporation duly licensed to do business in the State of New York.
Case 1:18-cv-05949-KAM-VMS Document 1 Filed 10/24/18 Page 4 of 11 PageID #: 4


        17.      Upon information and belief, Defendant CAP RENTS was and still is a foreign

 corporation doing business in the State of New York.

        18.      Upon information and belief, Defendant CAP RENTS is an employer within the

 meaning of Section 3(5) of ERISA, 29 U.S.C. § 1002(5) and Section 301 of the LMRA, 29

 u.s.c. § 185.
                               BACKGROUND INFORMATION

        19.      At all times relevant hereto, Plaintiff LOCAL 15 and Defendant CAP RENTS

 have been parties to two (2) collective bargaining agreements known as the "Small Tool

 Agreement" and the " Equipment Shop Agreement" (collectively referred to as the "Collective

 Bargaining Agreements") and Defendant CAP RENTS agreed to be bound to the terms and

 conditions of the Collective Bargaining Agreements.

        20.      Pursuant to the terms of the Collective Bargaining Agreements, Defendant CAP

 RENTS is obligated to remit, at specified rates, contributions to Plaintiffs LOCAL I 5 TRUST

 FUNDS and Plaintiff CPF based upon each straight and overtime hour of worked performed by

 those employees covered by the Collective Bargaining Agreements.

        2 I.     Pursuant to the terms of the Collective Bargaining Agreements, Defendant CAP

 RENTS is obligated to remit, at specified rates, employee allocated supplemental union dues and

 political action committee payments to Plaintiff LOCAL 15 based upon each straight and

 overtime hour of work performed by those employees covered by the Collective Bargaining

 Agreements.
Case 1:18-cv-05949-KAM-VMS Document 1 Filed 10/24/18 Page 5 of 11 PageID #: 5


                         AS AND FOR A FIRST CAUSE OF ACTION
                       CBREACH OF THE SMALL TOOL AGREEMENT)

        22.       Plaintiffs repeat and reallege each and every paragraph of the Complaint

 numbered 1 through 21 inclusive with the same force and effect as though more fully set forth at

 length herein.

        23.       In accordance with the Small Tool Agreement and the Trust Agreements

establishing Plaintiffs LOCAL 15 TRUST FUNDS, Defendant CAP RENTS consented to the

 performance of an audit of its books and records to detennine whether said Defendant had made

 all of the required fringe benefit contribution payments to Plaintiffs LOCAL 15 TRUST FUNDS

 and Plaintiff CPF as well as all supplemental union dues and political action committee

 payments to Plaintiff LOCAL 15 in accordance with the Small Tool Agreement for the period of

 June 1, 2013 through May 31, 2016.

        24.       That on or about September 20, 2018, the results of said audit were detailed by

 the auditor for Plaintiffs in a report which detennined that Defendant CAP RENTS had failed to

 provide the contractually required fringe benefit contributions with interest along with the

 required supplemental union dues and political action committee payments for the period of June

 1, 2013 through May 31, 2016 in the amount of$9,335.90.

        25.       Defendant CAP RENTS has failed to pay any portion of the outstanding amount

 owed in fringe benefit contributions with interest to Plaintiffs LOCAL 15 TRUST FUNDS and

 PlaintitfCPF in the amount of$8,445.22.

        26.       Defendant CAP RENTS has failed to pay any portion of the outstanding amount

 owed in supplemental union dues and political action committee payments to Plaintiff LOCAL

 15 in the amount of $890.68.
Case 1:18-cv-05949-KAM-VMS Document 1 Filed 10/24/18 Page 6 of 11 PageID #: 6


        27.      Accordingly, as a direct and proximate result of the defaults, omissions and

breaches of the Small Tool Agreement by Defendant CAP RENTS, said Defendant is liable to

Plaintiffs LOCAL 15 TRUST FUNDS, CPF and LOCAL 15, collectively, in the amount of

$9,335.90.

                       AS AND FOR A SECOND CAUSE OF ACTION
                     (BREACH OF ERISA OBLIGATIONS INCURRED
                    AS A RESULT OF THE SMALL TOOL AGREEMENT>

        28.      Plaintiffs repeat and reallege each and every paragraph of the Complaint

 numbered 1 through 27 inclusive with the same force and effect as though more fully set forth at

length herein.

        29.      The failure of Defendant CAP RENTS to make the required fringe benefit

contribution payments to Plaintiffs LOCAL 15 TRUST FUNDS and Plaintiff CPF for the period

audited of June I, 2013 through May 31 , 2016 in the amount of $8,445.22 is a violation of

 Section 515 of ERISA, 29 U.S.C. § 1145 which requires that employers pay fringe benefit

contributions in accordance with the terms and conditions of the applicable collective bargaining

 agreement.

        30.      Defendant CAP RENTS remains delinquent in remitting the proper amount owed

 in fringe benefit contributions and has failed to pay any portion of the outstanding contributions

 owed to Plaintiffs LOCAL 15 TRUST FUNDS and Plaintiff CPF as detailed above.

        31.      Section 502 ofERISA, 29 U.S.C. § 1132 provides that upon a finding of an

 employer's violation of Section 515 of ERISA, 29 U .S.C. § 1145, the Court shall award to the

 Plaintiff Trust Funds: (a) the amount owed in unpaid fringe benefit contributions; together with

 (b) interest on the unpaid contributions computed at the rate provided for under the Plaintiff

 Trust Fund's Plan, or if none, at the rate set forth in the United States Internal Revenue Code at
Case 1:18-cv-05949-KAM-VMS Document 1 Filed 10/24/18 Page 7 of 11 PageID #: 7


26 U.S.C. § 6621; (c) statutory damages; (d) reasonable attorneys' fees; (e) auditor's fees, if any;

and (t) the costs and disbursements of the action.

        32.       Accordingly, as a direct and proximate result of the breach of the Small Tool

 Agreement by Defendant CAP RENTS and as a result thereof having violated Section 515 of

 ERISA, 29 U.S.C. § 1145, said Defendant is liable to Plaintiffs LOCAL 15 TRUST FUNDS and

 Plaintiff CPF in the amount of $8,445.22, together with accumulated interest on the unpaid and/

or untimely paid principal amount due and owing, liquidated damages, reasonable attorneys'

 fees, auditor's fees, if any, and the costs and disbursements incurred in this action pursuant to

 Section 502 ofERISA, 29 U.S.C. § 1132.

                        AS AND FOR A THIRD CAUSE OF ACTION
                    (BREACH OF THE EOUIPMENT SHOP AGREEMENT)

        33.       Plaintiffs repeat and reallege each and every paragraph of the Complaint

 numbered 1 through 32 inclusive with the same force and effect as though more fully set forth at

 length herein.

        34.       In accordance with the Equipment Shop Agreement and the Trust Agreements

 establishing Plaintiffs LOCAL 15 TRUST FUNDS, Defendant CAP RENTS consented to the

 performance of an audit of its books and records to determine whether said Defendant had made

 all of the required fringe benefit contribution payments to Plaintiffs LOCAL 15 TRUST FUNDS

 and Plaintiff CPF as well as all supplemental union dues and political action committee

 payments to Plaintiff LOCAL 15 in accordance with the Equipment Shop Agreement for the

 period of October 9, 2015 through October 8, 2016.

        35.       That on or about September 20, 2018, the results of said audit were detailed by

 the auditor for Plaintiffs in a report which detennined that Defendant CAP RENTS had failed to

 provide the contractually required fringe benefit contributions with interest along with the
Case 1:18-cv-05949-KAM-VMS Document 1 Filed 10/24/18 Page 8 of 11 PageID #: 8


required supplemental union dues and political action committee payments for the period of

October 9, 2015 through October 8, 2016 in the amount of$7,192.21.

        36.       Defendant CAP RENTS has failed to pay any portion of the outstanding amount

owed in fringe benefit contributions with interest to Plaintiffs LOCAL 15 TRUST FUNDS and

Plaintiff CPF in the amount of $6, 711.05.

        37.       Defendant CAP RENTS has failed to pay any portion of the outstanding amount

owed in supplemental union dues and political action committee payments to Plaintiff LOCAL

 15 in the amount of $481.16.

        38.       Accordingly, as a direct and proximate result of the defaults, omissions and

 breaches of the Equipment Shop Agreement by Defendant CAP RENTS, said Defendant is liable

 to Plaintiffs LOCAL 15 TRUST FUNDS, CPF and LOCAL 15, collectively, in the amount of

$7,192.21.

                        AS AND FOR A FOURTH CAUSE OF ACTION
                      (BREACH OF ERISA OBLIGATIONS INCURRED
                  AS A RESULT OF THE EOUIPMENT SHOP AGREEMENT)

        39.       Plaintiffs repeat and reallege each and every paragraph of the Complaint

 numbered 1 through 38 inclusive with the same force and effect as though more fully set forth at

 length herein.

        40.       The failure of Defendant CAP RENTS to make the required fringe benefit

contribution payments to Plaintiffs LOCAL 15 TRUST FUNDS and Plaintiff CPF for the period

audited of October 9, 2015 through October 8, 2016 in the amount of$6,71 I .05 is a violation of

 Section 515 of ERISA, 29 U.S.C. § 1145 which requires that employers pay fringe benefit

 contributions in accordance with the terms and conditions of the applicable collective bargaining

 agreement.
Case 1:18-cv-05949-KAM-VMS Document 1 Filed 10/24/18 Page 9 of 11 PageID #: 9


        41.     Defendant CAP RENTS remains delinquent in remitting the proper amount owed

 in fringe benefit contributions and has failed to pay any portion of the outstanding contributions

 owed to Plaintiffs LOCAL 15 TRUST FUNDS and Plaintiff CPF as detailed above.

        42.     Section 502 of ERISA, 29 U.S.C. § 1132 provides that upon a finding of an

 employer's violation of Section 515 of ERISA, 29 U.S.C. § 1145, the Court shall award to the

 Plaintiff Trust Funds: (a) the amount owed in unpaid fringe benefit contributions; together with

 (b) interest on the unpaid contributions computed at the rate provided for under the Plaintiff

 Trust Fund's Plan, or if none, at the rate set forth in the United States Internal Revenue Code at

 26 U.S.C. § 6621; (c) statutory damages; (d) reasonable attorneys' fees; (e) auditor's fees, if any;

 and (f) the costs and disbursements of the action.

        43.     Accordingly, as a direct and proximate result of the breach of the Equipment Shop

 Agreement by Defendant CAP RENTS and as a result thereof having violated Section 515 of

 ERISA, 29 U.S.C. § 1145, said Defendant is liable to Plaintiffs LOCAL 15 TRUST FUNDS and

 Plaintiff CPF in the amount of $6, 711.05, together with accumulated interest on the unpaid and/

 or untimely paid principal amount due and owing, liquidated damages, reasonable attorneys'

 fees, auditor's fees, if any, and the costs and disbursements incurred in this action pursuant to

 Section 502 ofERISA, 29 U.S.C. § 1132.

        WHEREFORE, Plaintiffs LOCAL 15 TRUST FUNDS, CPF and LOCAL 15 demand

 judgment on the First Cause of Action as against Defendant CAP RENTS SUPPLY LLC in the

 amount of fringe benefit contributions with interest along with supplemental union dues and

 political action committee payments due and owing totaling $9,335.90.
Case 1:18-cv-05949-KAM-VMS Document 1 Filed 10/24/18 Page 10 of 11 PageID #: 10


         WHEREFORE, Plaintiffs LOCAL 15 TRUST FUNDS and CPF demand judgment on

 the Second Cause of Action as against Defendant CAP RENTS SUPPLY LLC in the amount of

  fringe benefit contributions with interest due and owing totaling $8,445.22, together with:

         1. Prejudgment interest, computed at the plan rate or the applicable United States
            Treasury rate from the date on which the first payment was due on the total amount
            owed by the Defendant, in accordance with Section 502(g)(2)(B) of ERISA, 29
             u.s.c.§ 1132(g)(2)(8);

         2. Liquidated damages in accordance with Section 502(g)(2)(C) of ERISA, 29 U.S.C. §
            I 132(g)(2)(C);

         3. Attorneys' fees, auditor's fees, if any, costs and disbursements in accordance with
            Section 502(g)(2)(D) of ERISA, 29 U.S.C. § l 132(g)(2)(D); and

         4. Such other and further relief as the Court may deem just and proper in accordance
            with Section 502(g)(2)(E) of ERISA, 29 U.S.C. § 1132(g)(2)(E).

         WHEREFORE, Plaintiffs LOCAL 15 TRUST FUNDS, CPF and LOCAL 15 demand

 judgment on the Third Cause of Action as against Defendant CAP RENTS SUPPLY LLC in the

  amount of fringe benefit contributions with interest along with supplemental union dues and

  political action committee payments due and owing totaling $7, 192.21.

         WHEREFORE, Plaintiffs LOCAL 15 TRUST FUNDS and CPF demand judgment on

  the Fourth Cause of Action as against Defendant CAP RENTS SUPPLY LLC in the amount of

  fringe benefit contributions with interest due and owing totaling $6, 711.05, together with:

         1. Prejudgment interest, computed at the plan rate or the applicable United States
            Treasury rate from the date on which the first payment was due on the total amount
            owed by the Defendant, in accordance with Section 502(g)(2)(B) of ERISA, 29
            U.S.C. § l 132(g)(2)(B);

         2. Liquidated damages in accordance with Section 502(g)(2)(C) of ERISA, 29 U.S.C. §
            1132(g)(2)(C);

         3. Attorneys' fees, auditor's fees, if any, costs and disbursements in accordance with
            Section 502(g)(2)(0) of ERISA, 29 U.S.C. § 1132(g)(2)(D); and
Case 1:18-cv-05949-KAM-VMS Document 1 Filed 10/24/18 Page 11 of 11 PageID #: 11


       4. Such other and further relief as the Court may deem just and proper in accordance
          with Section 502(g)(2)(E) of ERISA, 29 U.S.C. § l 132(g)(2)(E).

 Dated: Tarrytown, New York
        October 24, 2018
                                           Respectfully submitted,




                                    By


                                           303 South Broadway, Suite 234
                                           Tarrytown, New York 10591
                                           (914) 478-4293
